Case 3:19-cv-00529-DPJ-FKB Document1 Filed 07/30/19 Page 1of3

SOUTHERN DISTRICT OF MISSISSIPPI
FILED

JUL 30 2019

 

     
 

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI ARTHUR JOHNSTON scpury
JACKSON DIVISION =
EDDIE WEBSTER AND DOROTHY WEBSTER PLAINTIFF

VS. CAUSE NO.3 119 5A4-DPR7-FXB

PREMIER FOOT CLINIC, P.C., and
JOHN DOES I THROUGH V DEFENDANTS

NOTICE OF REMOVAL

COMES NOW, Premier Foot Clinic, P.C., by and through its counsel of record, and files this
its Notice of Removal of this civil action from the Circuit Court of Hinds County, Mississippi, to
the United States District Court for the Southern District of Mississippi, Jackson Division. In
support of this Notice of Removal of this civil action, the Defendant would show unto the Court the
following:

1, There is now pending in the Circuit Court of Hinds County, Mississippi, First
Judicial District, a certain civil action styled Eddie Webster and Dorothy Webster vs. Premier Foot
Clinic, P.C., and John Does I through V, bearing Cause No. 19-438. A copy of all pleadings and
orders entered into connection with State Court have been requested and will be filed upon receipt.

oe The civil action filed by the Plaintiff alleges that the Plaintiff is entitled to recover
damages under the Americans with Disabilities Act of 1990, 42 U.S.C. §12101. ef seg. In particular,
the Plaintiff claims that “the Defendant had placed an unsecured mat that was incompliant (sic) with
ADA standards §4.5.1; 4.5.2 and 4.5.3... “ The Plaintiff further alleges that “the Defendant knew
or should have known about the condition of the non-ADA compliant mat and the tripping dangers
it posed to individuals similarly situated as the Plaintiff.” Finally, the Plaintiff alleges that the

Plaintiff sustained injuries based upon the allegation that the Defendant failed “to comply with ADA
Case 3:19-cv-00529-DPJ-FKB Document1 Filed 07/30/19 Page 2 of 3

standards .. .”

a, The basis of this removal to Federal Court is based on 28 U.S.C. §1331 “Federal
Question” which holds that “the District Courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.” The Plaintiffs allegations
that the Defendant is liable to the Plaintiff based upon an alleged violation of the Americans with
Disabilities Act presents a federal question giving this Court jurisdiction.

4, Simultaneously with the filing of this Notice of Removal, Premier Foot Clinic, P.C.
has given the Plaintiff written notice of the removal of this civil action and is filing a copy of this
Notice of Removal with the Clerk of the Circuit Court of Hinds County, Mississippi, First Judicial
District.

WHEREFORE, PREMISES CONSIDERED, the Defendant prays that this Notice of
Removal be received and filed and that the Circuit Court of Hinds County, Mississippi, First Judicial
District, proceed no further herein. The Defendant further prays for all necessary writs to bring
before this Honorable Court all records and proceedings on file in Hinds County, Mississippi, and
the Defendant further prays for such other special and general relief for which it may be entitled to
receive in the premises.

RESPECTFULLY SUBMITTED, this the 30" day of July, 2019.

PREMIER FOOT CLINIC, P.C., DEFENDANT

we A Te

Patrick M. Tatum

 
Case 3:19-cv-00529-DPJ-FKB Document1 Filed 07/30/19 Page 3 of 3

OF COUNSEL:

PATRICK M. TATUM (MSB# 9852)
WILLIAM L. MORTON, III (MSB# 102293)
UPSHAW, WILLIAMS, BIGGERS

& BECKHAM, LLP
713 South Pear Orchard, Suite 102
Ridgeland, Mississippi 39157
Post Office Box 3080
Ridgeland, Mississippi 39158-3080
Telephone: (601) 978-1996
Facsimile: (601) 978-1949

CERTIFICATE OF SERVICE

I, Patrick M. Tatum, counsel of record, do hereby certify that I have this day caused to be
served, via Electronic Mail, a true and correct copy of the foregoing document to the following:

Janessa E. Blackmon

Elizabeth R. Carr

Blackmon Carr LLC

215 Katherine Drive

Flowood, MS 39232

Attorneys for Plaintiff

CERTIFIED this the 30" day of July, 2019.

Patrick M. Tatum

tad
